Fourth Court of Appeals
                                      San Antonio, Texas

                                             JUDGMENT
                                          No. 04-18-00607-CV

                       IN THE INTEREST OF S.A.M., J.A.M. Jr., J.E.L.M.,
                           J.A.M., Z.A.M., I.A.M., and J.A.M., Children

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-PA-02510
                           Honorable Susan D. Reed, Judge Presiding 1

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

        We order that no costs be assessed against appellant Mother or appellant Father because
they are indigent.

        SIGNED February 13, 2019.


                                                      _____________________________
                                                      Beth Watkins, Justice




1
 The Honorable Peter Sakai is the presiding judge of the 225th Judicial District Court, Bexar County, Texas.
However, the termination order in this case was signed by the Honorable Susan D. Reed, sitting by assignment.